310 F.3d 1221
Warren Wesley SUMMERLIN, Petitioner-Appellant,v.Terry L. STEWART, Deputy, Director of Arizona Department of Corrections, Respondent-Appellee.
No. 98-99002.
United States Court of Appeals, Ninth Circuit.
November 22, 2002.

Ken Murray, Esq., Phoenix, AZ, Petitioner-Appellant.
John Presley Todd, Phoenix, AZ, Respondent-Appellee.
Before SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court1, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judge Silverman was recused